
	
		III
		110th CONGRESS
		2d Session
		S. RES. 645
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 10, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the life of Anne Legendre
		  Armstrong.
	
	
		Whereas Anne Legendre Armstrong, a pioneer for women in
			 public service, passed away on July 30, 2008, at the age of 80;
		Whereas Anne Armstrong was educated at Foxcroft School in
			 Middleburg, Virginia, where she was valedictorian of her graduating
			 class;
		Whereas Anne Armstrong received her B.A. degree from
			 Vassar College, where she was elected to Phi Beta Kappa in her junior
			 year;
		Whereas Anne Armstrong was an active and respected leader
			 in the Texas Republican Party and the first female co-chair of the Republican
			 National Committee;
		Whereas Anne Armstrong served both President Richard Nixon
			 and President Gerald Ford as a Cabinet-level counselor, the first woman to do
			 so;
		Whereas Anne Armstrong was named by President Gerald Ford
			 as the United States Ambassador to the United Kingdom, the first woman to hold
			 that important and prestigious post;
		Whereas Anne Armstrong was awarded the Presidential Medal
			 of Freedom, the Nation’s highest civilian honor, by President Ronald
			 Reagan;
		Whereas Anne Armstrong graciously hosted world leaders and
			 other prominent individuals at the legendary Armstrong Ranch in Kenedy County,
			 Texas;
		Whereas Anne Armstrong was inducted into the Texas Women’s
			 Hall of Fame in 1986 for her numerous achievements and contributions to the
			 State of Texas and the Nation;
		Whereas Anne Armstrong lost her beloved husband Tobin in
			 2005, and is survived by 5 five children: J. Barclay Armstrong, Katharine
			 Armstrong Love, Sarita Armstrong Hixon, James Armstrong, and Tobin Armstrong,
			 Jr.;
		Whereas Anne Armstrong is also survived by 13
			 grandchildren and a sister, Katharine Legendre King; and
		Whereas Anne Armstrong will be deeply missed by the people
			 of Texas and the Nation as a whole: Now, therefore, be it
		
	
		That the Senate honors the life of
			 Anne Legendre Armstrong, an exemplar of dedication to public service and an
			 inspiration for the Texans who have followed her.
		
